COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                             NOS. 2-08-068-CR
                                  2-08-069-CR


NATHAN K. MYERS                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant Nathan K. Myers entered two open pleas of guilty to possession

of four grams or more but less than 200 grams of a controlled substance

(methamphetamine),2 and he pleaded true to the habitual offender notice

contained in each charge.     The trial court found him guilty and assessed



     1
         … See Tex. R. App. P. 47.4.
     2
         … See Tex. Health & Safety Code Ann. § 481.115(d) (Vernon 2003).
punishment at twenty-five years’ confinement in each case, to be served

concurrently.

      Myers’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion

meet the requirements of Anders v. California 3 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. Myers was given the opportunity to file a pro se brief, but he did not do

so.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeals are frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Myers entered open pleas of guilty, our independent review for potential error

is limited to potential jurisdictional defects, the voluntariness of Myers’s pleas,

error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty pleas. See Monreal v. State, 99 S.W.3d 615,




      3
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                        2
620, 622 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67

(Tex. Crim. App. 2000).

     We have carefully reviewed the record, including the sealed presentence

investigation report and counsel’s brief.    We agree with counsel that the

appeals are wholly frivolous and without merit. We find nothing in the record

that might arguably support the appeals. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005); accord Meza v. State, 206 S.W.3d 684,

685 n.6 (Tex. Crim. App. 2006).     We therefore grant counsel’s motion to

withdraw and affirm the trial court’s judgment in each case.




                                            PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 19, 2009




                                     3